PER CURIAM.
The petition for writ of mandamus that is before this court is addressed to the failure of the circuit court to take any action on a petition for writ of mandamus filed by petitioner in December 1991, wherein petitioner seeks a remedy against an action of the Florida Parole and Probation Commission.
Assuming that the facts of the instant case are as represented in the response filed here on behalf of the circuit court, transfer of the petition to the Circuit Court of Marion County would appear to be appropriate. The trial court has a duty, upon the filing of a petition for an extraordinary writ, to conduct a screening to determine, among other things, whether the court has jurisdiction of the cause. If it finds that the proceeding should have commenced in a different court, the circuit court is required to transfer the cause to the appropriate court.
Confident that the circuit court will conduct a suitable screening of the petition filed in the circuit court by petitioner, that fifteen (15) days from the date of this order the court will promptly take such action as is appropriate, we withhold formal issuance of the writ of mandamus.
ANSTEAD, LETTS and STONE, JJ., concur.